DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant's amendments and remarks, filed, 06/09/2022 are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Status of Claims
Claims 1, 2, 4-14 are under examination. 
Claim 3 is cancelled. Claims 15-28 are withdrawn.
Priority
This U.S. patent application is a continuation of, and claims priority under 35 U.S.C. §120 from, U.S. Patent Application 15/862,819, filed on January 5, 2018, which is a continuation of U.S. Patent Application 13/610,287, filed on September 11, 2012. 
Examiner's Statement - 35 USC § 101
Claims 1-14 have been fully considered with regards to 35 U.S.C. 101 and is/are directed to statutory subject matter for the following reasons. While the claim does recite an abstract idea (calculating basal doses based on multiplication), the claim includes additional elements directed to a dosage administration system that transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
Claim rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 2, 4-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claim(s) 1 is/are also rejected due to said dependency. 
Claims 1 recites the term “memory hardware” throughout. It is unclear as to the metes and bounds of this term and a review of the specification does not provide any limiting definition that would serve to clarify what structural limitation is intended. Clarification is requested via amendment. Applicant argues that this limitation is not indefinitely in light of the specification [0049, 0099]. However, after careful consideration, these sections of the specification do not clarify what structural limitation is intended by the term ‘memory hardware’. Accordingly, the rejection is maintained. 
Claims 6, 7, 8 recite “user input indicating the consciousness of the patient is impaired”. In this case, “consciousness” and “impaired” are relative terms and the specification does not provide any limiting definitions, specific properties, or scoring criteria indicating the scope of this term, i.e. the result is subjective and imperceptible. As such, it is unclear what limiting effect is intended, i.e. what type of user input is encompassed by the claim. Clarification is requested via amendment. Applicant has not provided any illuminating arguments and/or amendments that would serve to clarify the relative nature of the above limitations. Accordingly, the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 5, 9, 10, 11, 12, 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Galley et al. (US 2003/0028089, Filed Jul. 31, 2001).
Galley teaches a diabetes management system comprising an insulin delivery unit, a control unit, and a glucose sensor, for determining corrective insulin dosages when predictive glucose values lie outside of pre-determined ranges for calculating precise amounts of insulin required to keep a user’s blood sugar concentration at a previously set target [Abstract]. Regarding claim(s) 1, Galley teaches a control unit comprising a processor that receives glucose value readings from the glucose sensor, executes an algorithm that predicts a glucose value at a pre-determined time in the future, compares the predicted glucose value to a pre-determined glucose value range, and determines a corrective amount of insulin to be administered when the predictive glucose value lies outside of the pre-determined glucose value range [0004]. Galley teaches receiving information associated with a predetermined target range (which necessarily includes upper and lower limits) [0005], and retrieving information on previous insulin bolus data [0006, ref. claim 14]. Galley teaches determining blood glucose amounts at previous time periods [page 4, col. 2], which at a minimum suggests values that include ‘the lesser’ amount since the data spans a time period range. Galley teaches determining meal type [0009]. 
Galley does not specifically teach setting an adjustment factor to a preconfigured adjustment factor associated with the pre-configured range of values that includes the lesser one of the previous mid-sleep glucose measurement or the previous breakfast glucose measurement. However, Galley teaches algorithms and equations for calculating new corrective insulin dosages based on carbohydrate-to-insulin ratios and scaling factors [Fig. 7], [0009], and [0063-0069], [ref. claim 25] and determining a correction dose [ref. claim 21, Fig. 5, 0026], and related summation equations [p. 4, Col. 2, Equations 1, 2, and 3]. Furthermore, the choice of the parameter being used is nothing more than a design choice that does not change the function of the claimed process steps, and Applicant has not disclosed that this particular feature provides an advantage, is used for a particular purpose, or solves a stated problem. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the method of Galley by alternatively using mid-sleep or breakfast values, as claimed, since Galley already determines adjustment factors associated with preconfigured ranges, as discussed above, and in view of KSR International Co. v. Teleflex Inc.,  550  U.S. 398 (2007). See MPEP 2143. In this case, the rationale would have been routine optimization of insulin dosing.
Galley teaches that the model for calculating a new basal dosages, defined by the equation DELTA.G = -(TotalInsuRemain-BasalReq)*Sensitivity, wherein .DELTA.G = future change in glucose level at a pre-determined time, TotalInsuRemain = amount of insulin remaining in the subject's system at the current time, BasalReq = how much insulin the subject is estimated to need at the pre-determined time, and Sensitivity=Insulin sensitivity, includes the use of information related to time intervals [0004, 0009, ref. claim 10], which at a minimum suggests the retrieving step as claimed (since this information must be obtained prior to calculation). 
Galley teaches that the control unit also includes a communication unit that transmits the corrective amount to an insulin delivery unit in communication with the control unit, the delivery unit being formed to administer automatically a dosage of insulin to the subject based upon the computed corrective action of the control unit [ref. claim 11, 0004]. Galley also teaches automatically administering, using the delivery unit, dosages of insulin to the subject based upon the computed corrective action of the control unit [0005].
Regarding dependent claims 2, 5, 9, 10, 11, 12, 14, Galley teaches or suggests all aspects of these claims for the following reasons. Regarding claim(s) 2, Galley teaches retrieving, comparing, calculating, and administering steps as discussed above. Galley does not specifically teach comparing glucose measurements to a mid-point of a target glucose range. However, Galley suggests this limitation by determining average glucose concentrations for subjects [0075]. Therefore, it would have been prima facie obvious to modify Galley as claimed (using mid-points as the comparative threshold) because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Kaufman. 
Regarding claim 5, Galley teaches  a glycemic control system for accepting data from the subject on insulin sensitivity and basal rate, executing an algorithm that generates a predictive value of the subject's glucose level at a predetermined time in the future based upon the glucose measurement from the sensor and the data, and to compute a corrective action when the predictive value lies outside of a predetermined target range (i.e. thresholds) [ref. claim 11], which at a minimum suggests the use of hypoglycemic thresholds.
Regarding claims 9-10, Galley teaches scaling factors associated with preconfigured ranges and calculating new meal boluses and a new basal dosage of insulin by multiplying previous basal dosages by the sensitivity factor, as discussed above. Galley teaches determining total insulin amounts [0015, 0029, Figure 4, ref. claims 17, 20], and calculating optimal insulin dosages based on carbohydrate-to-insulin ratios, scaling factors, total insulin dosage, carbohydrates, insulin-to-carbohydrate ratio, and linear fit intercept values  [0009, 0026, 0063-0069, ref. claims 21 and 25, Fig. 5 and 7]. Galley also teaches a communication unit that transmits the corrective amount to an insulin delivery unit in communication with the control unit, the delivery unit being formed to administer automatically a dosage of insulin to the subject based upon the computed corrective action of the control unit [ref. claim 11, 0004], and automatically administering, using the delivery unit, dosages of insulin to the subject based upon the computed corrective action of the control unit [0005], which reasonably suggests transmitting information basal dosages to a dosage system. 
Regarding claims 11 and 12, Galley teaches calculating carbohydrate to insulin ratios (CIR) and adjustment of CIR by division [ref. claim 21-23], which is a teaching for adjustment of the CIR. Galley also teaches adjusting meal boluses beginning ten minutes before the time of the meal and were based on the computed insulin-to-carbohydrate ratios determined from the analysis of prior logbook data or control experiment data [0075]. Regarding claim 14, Galley teaches receiving data relating to duration and intensity of exercise and using this information for purposes of determining corrective insulin amounts to be delivered [ref. claims 1-3, 24, and para. 0023]. 
Response to Arguments
Applicant’s arguments have been fully considered but are not moot in view of the modified rejection, which is newly applied in view of applicant’s amendments.  

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 2, 4-14 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 9-13, 15, 24-28  of 15/862819 (now issued as US 11,131,643). Although the conflicting claims are not identical, they are not patentably distinct from each for the following reasons:
In the present case, claim(s) 1 of the instant application is drawn to an a method and system of administering glucose to a patient.  However, claims 1 of the ‘643 patent are drawn to the same inventions as claim 1 of the instant application with additional limitations. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). Therefore, above instant claim(s) is/are anticipated by the reference claims, discussed above, of the ‘643 patent. 
Claims 1, 2, 4-14 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-3, 7-9, 11, 12, 15-17, 21-23, 25, 26 of application 13/610,287 (now issued as US 9897565). Although the conflicting claims are not identical, they are not patentably distinct from each for the following reasons:
In the present case, claim(s) 1 of the instant application is drawn to an a method and system of administering glucose to a patient.  However, claims 1 and 15 of the ‘565 patent are drawn to the same inventions as claims 1 and 15 of the instant application with additional limitations. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). Therefore, above instant claim(s) is/are anticipated by the reference claims, discussed above, of the ‘565 patent. 
	Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619